 Case 2:21-cv-13304-CCC-JBC Document 1 Filed 07/02/21 Page 1 of 3 PageID: 1




UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
----------------------------------------------------------------x
LUZ A. ESPAILLAT,
                                                                    Docket No.:
                            v.
                                                                    NOTICE OF REMOVAL
                                              Plaintiff,

WILLIAM M. RITTER, CONTRACT
FREIGHTERS and JOHN DOE (1-10) a
person, corporation, sole proprietorship,
partnership, limited liability company, and/or
limited liability partnership whose identity is
presently unknown, jointly and severally
together with interest and costs of suit.

                                               Defendants.
----------------------------------------------------------------x

TO:     THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT
        FOR THE DISTRICT OF NEW JERSEY

        Defendants, WILLIAM M. RITTER and CONTRACT FREIGHTERS, INC. s/h/a

CONTRACT FREIGHTERS, hereby removes this action from the Superior Court of the

State of New Jersey, Bergen County, to the United States District Court for the District of

New Jersey.

        1.            A civil action has been brought against Petitioner in the Superior Court

of the State of New Jersey, Essex County, which is entitled Luz A. Espaillat v. William M.

Ritter, Contract Freighters and John Doe (1-10) under Docket Number BER-L-3233-21.

A copy of the Summons and Complaint is annexed hereto as Exhibit “A”.                   Upon

information and belief, defendant WILLIAM M. RITTER, received notice of this action no

earlier than June 4, 2021 and defendant CONTRACT FREIGHTERS, INC. s/h/a

CONTRACT FREIGHTERS, received notice of this action no earlier than June 11, 2021.
 Case 2:21-cv-13304-CCC-JBC Document 1 Filed 07/02/21 Page 2 of 3 PageID: 2




       2.         The above described action is one in which the Court has original

jurisdiction under the provisions of 28 U.S.C. §1332, and is one which may be removed

to this Court by Petitioner herein pursuant to the provisions of 28 U.S.C. §1332(a)(2) and

(c)(1) and 28 U.S.C. §1441, in that it is a civil action between an individual who is a citizen

and resident of one state and an individual who is a citizen and resident of a foreign state

and a corporation which is incorporated and has its principal place of business in a foreign

state. Upon information and belief, the matter in controversy exceeds the sum of $75,000

exclusive of interest and costs.

       3.         Upon information and belief, at the time of the commencement of this

action and at the filing of this Notice of Removal:

       (a) Plaintiff Luz E. Espaillat is a citizen and resident of the state of New Jersey;

       (b) Defendant William M. Ritter is a natural person who is a citizen and resident of
           the state of Georgia, whose address is 11 Saddle Field Cir. NW, Cartersville,
           GA 30121;

       (c) Defendant,    CONTRACT         FREIGHTERS,        INC.    s/h/a    CONTRACT
           FREIGHTERS, is a corporation organized and existing under the laws of
           Missouri, and is a citizen of the State of Missouri, with its principal place of
           business located at 4701 E. 32nd Street, Joplin, MO 64804.


       4.         Plaintiff seeks money damages for alleged negligence for personal

injuries allegedly resulting from a motor vehicle accident that allegedly took place on or

about July 11, 2019 at or near 42 Passaic Street, Wood-Ridge, in Bergen County, New

Jersey. It is alleged that plaintiff Luz E. Espaillat sustained serious personal injuries,

incurred expenses for hospital and medical attention, and has suffered and will in the

future suffer pain and permanent disability.
 Case 2:21-cv-13304-CCC-JBC Document 1 Filed 07/02/21 Page 3 of 3 PageID: 3




         5.      Upon information and belief, the damages claimed are sufficient to meet

the jurisdictional minimum amount in controversy.

         6.      Defendants have annexed hereto a copy of all process pleadings and

orders sent to defendants in the state court action, pursuant to 28 U.S.C. § 1446(a).

         7.      Defendants/petitioners will promptly file a copy of this Notice in the

Superior Court of the State of New Jersey, Bergen County and will serve a copy of same

on the plaintiff and all parties in accordance with 28 U.S.C. §1446(d).

         WHEREFORE,      Defendants,     WILLIAM      M.   RITTER         and   CONTRACT

FREIGHTERS, INC. s/h/a CONTRACT FREIGHTERS, respectfully request that the

action pending against it in the Superior Court of the State of New Jersey, Bergen County,

be removed therefrom to this Court.

Dated:        July 2, 2021


                                             STRONGIN ROTHMAN & ABRAMS, LLP
                                             Attorneys for Defendants
                                             WILLIAM M. RITTER and CONTRACT
                                             FREIGHTERS, INC. s/h/a CONTRACT
                                             FREIGHTERS
                                             70 South Orange Avenue, Suite 215
                                             Livingston, NJ 07039

                                             s/Barry S. Rothman
                                             ____________________________________
                                             BARRY S. ROTHMAN, ESQ. (BR4639)

TO:

DEGRADO LAW, LLC
Attorneys for Plaintiff
250 Moonachie Road, Suite 200
Moonachie, NJ 07074
Tel.: 201-678-9007
Fax: 201-678-2875
